t c memo united_states tax_court james e and kathy walker petitioners v commissioner of internal revenue respondent docket no filed date thomas g ferguson jr for petitioners william castor for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioners are entitled to claim deductions for political contributions as ordinary and necessary business_expenses under sec_162 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in mcloud oklahoma on the date the petition was filed in this case hereinafter references to petitioner in the singular are to james walker petitioner is an attorney who specializes in lobbying_activities during and he represented business clients involved in banking savings and loans dentistry insurance and the cable and trucking industries during and petitioner traveled to washington d c to lobby on behalf of his cable trucking and savings and loan clients and regularly attended oklahoma legislature meetings as a lobbyist petitioner was reimbursed by his law firm a professional_corporation for business_expenses including travel meals and entertainment which petitioner incurred in the performance of his lobbyist activities the law firm in turn was reimbursed for these expenses by the clients the firm represented petitioner however was not reimbursed by his law firm or its corporate clients for his personal political contributions the corporations that petitioner's law firm represented were prohibited by oklahoma and federal campaign finance laws from making direct or indirect_contributions for the election or reelection of candidates for public_office petitioner individually made political contributions in and in the amounts of dollar_figure and dollar_figure respectively in support of political candidates running for election or reelection in the oklahoma legislature or the united_states congress the individual contributions usually ranged in amounts from dollar_figure to dollar_figure on their federal_income_tax return petitioners claimed a deduction for these political contributions as a schedule c lobbying expense the contributions were claimed as schedule a unreimbursed employee_business_expense deductions respondent disallowed all of the claimed deductions respondent's determinations are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 sec_162 allows the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are strictly a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_162 provides that the deduction allowed by sec_162 shall include all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business in direct connection with appearances before or communications with legislative bodies with respect to legislation_or_proposed_legislation related to a taxpayer's business 97_tc_613 sec_162 however does not allow any deduction under sec_162 for any amount_paid or incurred by way of contribution gift or otherwise which would be used in any political campaign on behalf of any candidate for public_office regardless of business_purpose id pincite petitioners argue that we should apply sec_162 as amended by the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_312 in particular petitioners argue that the current sec_162 provides that professional lobbyists ie individuals who are in the trade_or_business of lobbying may deduct political contributions under sec_162 we need not address petitioners' argument regarding the current sec_162 since congress expressly provided that the section was to be effective only for amounts paid_or_incurred after date sec_162 in effect for the taxable years in issue disallows any deduction under sec_162 for political contributions such as the ones that petitioners claimed cloud v commissioner supra pincite accordingly respondent's determination is sustained to reflect the foregoing decision will be entered for respondent
